Citation Nr: 1502708	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  07-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in September 2007.  The Veteran failed to report for a Board hearing scheduled in July 2010.  He has not provided good cause for such failure to appear and as such his hearing request is considered to have been withdrawn and the Board will proceed with adjudication of the issues on appeal.  

The Board remanded the Veteran's claims for additional development in September 2010, November 2012, and June 2013.


FINDINGS OF FACT

1.  Symptoms of hearing loss were not chronic in service. 

2.  Symptoms of hearing loss were not continuous since service. 

3.  Hearing loss did not manifest to a compensable degree within one year of service separation. 

4.  The Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his military service to include any noise exposure therein.

5.  The Veteran's tinnitus is not shown to have begun during his military and is not shown to be either causally or etiologically related to his military service to include any noise exposure therein.

CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  

The Veteran was also provided with several VA examinations (the reports of which has been associated with the claims file) which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, as the Veteran's representative questioned the adequacy of the September 2006 VA examination, several additional VA examinations and etiology opinions were obtained and neither the Veteran nor his representative has objected to the adequacy of the examinations conducted since the 2006 VA examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran filed a formal claim in March 2005 seeking service connection for hearing loss and tinnitus, asserting that he had experienced hearing issues since he was in service in 1969.  In statements submitted during the course of the appeal the Veteran indicated that he was not afforded any hearing protection during service and was constantly exposed to jet engines while working on the line.  He contends that his tinnitus is secondary to his hearing loss.  

A review of the Veteran's service separation document (DD-214) indicates that the Veteran's related civilian occupation was an aircraft mechanic.  

The Veteran's service treatment records show no complaints of, or treatment for, any hearing problems during service.  Audiometric testing was conducted at enlistment in September 1967.  Of note, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

At the enlistment physical in September 1967, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels (converted to ISO-ANSI standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
5
LEFT
15
10
10
-
10

At the separation physical in November 1971, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
5
5
LEFT
5
5
5
10
5

As such, at separation, the Veteran did not have a hearing loss disability in either ear, even under Hensley, and there was little change in the decibel levels at the various frequencies from enlistment to separation, with the only loss being a slight, five decibel loss at 1000 hertz in the right ear.  In fact, the Veteran's hearing acuity improved at 500 and 2000 hertz in the right ear, and at 500, 1000, 2000, and 4000 hertz in the left ear.    

Following service, the first medical evidence of bilateral hearing loss did not appear until 2003 when the Veteran was seen for an evaluation of his hearing by V. Pai, M.D.  Audiometric testing was not included in the statement from Dr. Pai.  However, Dr. Pai rendered a diagnosis of high frequency hearing loss in the right ear and significant hearing loss in the left ear.  

As such, there is no medical evidence showing that hearing loss was diagnosed for VA purposes either during service or within a year of service.  Likewise, bilateral hearing loss has not been continuous since service, as it was not shown by audiometric testing at separation physical.  

Even to the extent the Veteran would be competent to report diminished hearing acuity at separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the bilateral hearing loss and tinnitus and the Veteran's military noise exposure.

Associated with the claims file are several VA examinations as well as an opinion from Dr. Pai.  

At the September 2003 private examination, the Veteran reported hearing loss since 1968.  Dr. Pai noted that the Veteran was exposed to jet engines during his active service from 1968 to 1971 and noticed hearing loss soon after service which has progressively worsened over time.  Audiometric testing was not included in the statement from Dr. Pai.  However, he rendered a diagnosis of high frequency hearing loss in the right ear and significant hearing loss in the left ear.  Dr. Pai concluded that the Veteran had probable left ear significant hearing loss with right ear high-tone hearing loss due to noise exposure during military service.  Dr. Pai did not indicate that any of the Veteran's service treatment reports or in-service audiograms were reviewed, nor did he discuss any post-service noise exposure the Veteran may have experienced.  

At a January 2004 VA examination, the Veteran was diagnosed with profound low-high frequency sensorineural hearing loss in the right ear and moderate-severe high frequency sensorineural hearing loss in the left ear based on audiometric testing.  The examiner noted that the Veteran reported in-service noise exposure to several types of fixed wing aircraft both on a carrier and ground airstrip.  The Veteran reported some post-service noise exposure while working as an automobile mechanic in the 1970s.  The examiner indicated that the right ear hearing loss was consistent with noise induced hearing loss but the left ear hearing loss was not consistent with noise induced hearing loss.  The examiner indicated that the left ear was most likely not military noise related but military records would need to be reviewed to determine whether the right ear hearing loss was military noise related.  In an April 2004 addendum, the examiner noted that the service treatment records had been reviewed and the examiner concluded that the Veteran's hearing loss and tinnitus were not most likely military related.  The examiner indicated that tinnitus is most likely a symptom of sensorineural hearing loss.  

At a September 2006 VA examination, the Veteran was diagnosed with low-high frequency sensorineural hearing loss in the right ear and moderate-severe high frequency sensorineural hearing loss in the left ear based on audiometric testing.  The examiner noted that the Veteran reported exposure to several types of fixed wing aircraft both on a carrier and ground airstrip.  The examiner noted that the service treatment records had been reviewed and the examiner concluded that the hearing loss and tinnitus were not most likely military related.  The examiner indicated that tinnitus is most likely a symptom of sensorineural hearing loss.  

A review of VA treatment records dated since September 2006 reflects reports of trouble hearing.  

At a DRO hearing held at the RO in September 2007, the Veteran testified that he had significant noise exposure during service working around aircraft and in the engine room.  He indicated that he had submitted a private medical opinion with a positive nexus with regard to his hearing loss being related to service.  

At a November 2010 VA audiological examination, the Veteran reported service noise exposure to jet noise and support equipment.  He reported post-service occupational noise exposure while working in a factory for eight months, in construction and carpentry for two years, and as a heavy equipment mechanic for over thirty years.  Following audiometric testing, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus and opined that hearing loss and tinnitus were not caused by or as a result of acoustic trauma during service.  The examiner's rationale was that the Veteran's hearing was well within normal limits at his enlistment to and separation from service and there was not a significant threshold shift during that time.  She noted that tinnitus was likely a symptom associated with the hearing loss.  

At a January 2013 VA audiological examination, following review of the claims file and audiometric testing, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that it was not at least as likely as not that hearing loss was related to acoustic trauma that the Veteran experienced during service.  She indicated that a review of the claims file revealed that the Veteran's hearing was found to be normal at his enlistment into service and at his separation from service and is therefore not related to acoustic trauma during service.  She indicated that the Veteran reported approximately thirty-three years of post-service noise exposure working in a factory, in construction/carpentry, and as a heavy equipment mechanic which is likely the cause of the current hearing loss.  

In July 2013, the VA examiner who conducted the examinations in November 2010 and January 2013 reviewed the Veteran's claims file and opined that it was less likely than not that hearing loss and tinnitus were incurred in or caused by service.  The examiner's rationale was that the Veteran's hearing was found to be within normal limits at the time of his enlistment and separation and as such his hearing loss was not caused by or as a result of an event or the Veteran's military occupation specialty in service.  The examiner indicated that the etiology of tinnitus cannot be determined with reasonable certainty based on the available evidence in the record or scientific knowledge.  However, she noted that there was not a shift in hearing from the time of enlistment to the time of separation which is consistent with tinnitus.  She concluded that tinnitus was most likely related to post-service events that caused his current hearing loss as tinnitus is known to be a symptom of hearing loss.  She indicated that she reviewed the opinion of Dr. Pai and noted that Dr. Pai did not review the Veteran's hearing examinations completed during the Veteran's active duty.  She indicated that while Dr. Pai found that the Veteran's hearing loss was due to military noise exposure, that conclusion is impossible to make without review of the audiograms from service.  She noted that the Veteran had active service for three years and worked for over thirty years as a heavy mechanic.  She indicated that the in-service audiograms prove that the Veteran's hearing loss did not occur during active duty and it was safe to conclude that hearing loss and tinnitus occurred after separation from active duty and was likely the result of thirty plus years of excessive post-service noise exposure.  

The principal evidence weighing against the Veteran's claims are the opinions of the VA examiners.  As recounted above, the Board obtained several VA examinations and opinions to investigate the etiology of the Veteran's bilateral hearing loss and tinnitus.  Unfortunately, while the VA examiners confirmed that the Veteran did have a hearing loss disability for VA purposes and a diagnosis of tinnitus, the examiners provided well-supported opinions explaining exactly why it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were the result of his military noise exposure.  Additionally, after some question was raised as to whether the most recent examiner's rationale was adequately supported, the examiner provided an addendum in July 2013 to her initial opinions.  In providing her opinion, the examiner was fully apprised of the Veteran's military and post-military noise exposure; and she interviewed and examined the Veteran on two occasions prior to rendering the addendum opinion.  

While the opinion from Dr. Pai indicates that it is likely that the Veteran's hearing loss is related to his military service, Dr. Pai did not review the Veteran's service treatment records or reference any post-service noise exposure.  This is of particular significance as the Veteran reported that he had thirty-three years of post-service occupational noise exposure.  Consequently, the Board finds the opinions of the VA examiner who reviewed the claims file and service treatment records to be the most probative evidence of record and entitled to greater weight than that of Dr. Pai, who did not indicate that any such record review had been accomplished nor did he discuss any post-service noise exposure.  In doing so, the Board accepts that Dr. Pai has provided competent evidence, as his opinion is based on medical training and experience.  As such, his opinion is found to be probative and entitled to weight.  However, the VA examiners have also provided competent medical opinions.  Thus, the Board is charged with determining what the most probative evidence is and what is entitled to the greatest weight.  For the reasons explained above, the Board has found the opinions of the VA examiners to be the most probative evidence.

Admittedly, a review of the claims file alone does not make an opinion automatically more probative.  However, in this case, the claims file contained evidence that was highly relevant to the ultimate determination, namely the results of hearing testing in service.  Without review of such evidence, a medical opinion is simply not complete.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity.  However, he is not considered to be competent to offer an opinion concerning either the etiology of his hearing loss as such determinations require both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  As such, the Board concludes that the question of the etiology of the Veteran's bilateral hearing loss disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

With regard to tinnitus, the Veteran has indicated that this disability is secondary to the hearing loss.  The VA examiners of record have indicated that tinnitus is secondary to hearing loss.  However, as noted, the most probative evidence of record indicates that hearing loss is not related to acoustic trauma during service.  Consequently, the claim for tinnitus must be denied.  

As noted above, the VA examiners' opinions are the most probative evidence of record as to the etiology of the Veteran's hearing loss and tinnitus.  Based on this conclusion, the evidence is against a finding that the Veteran's bilateral hearing loss and tinnitus either began during or were otherwise caused by his military noise exposure.  Therefore, the criteria for service connection have not been met, and the Veteran's claims are denied.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


